Wilson, Judge:
This appeal for reappr.aisement has been submitted for decision upon the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that the market value or price at the time of exportation of the merchandise covered by the above appeal for reappraisement, at which such or similar merchandise was freely offered for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of containers and coverings of whatever nature, and all other costs and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was as follows:
Methyltesterone USP, BP-$.46 per gram net pkd
Testosterone Propionate USP BP_$.46 per gram net pkd
Testosterone USP BP_$.48 per gram net pkd
IT IS FURTHER STIPULATED AND AGREED that there were no higher export values for the merchandise herein at the time of exportation.
IT IS FURTHER STIPULATED AND AGREED that this appeal may be submitted on the foregoing stipulation.
*581On tbe agreed facts, I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938 (19 U. S. C. § 1402 (c))-, to be the proper basis for the determination of the value of the merchandise herein involved, and that such value in each case is as follows:
Methyltesterone USP, BP_$0.46 per gram, net packed
Testosterone Propionate USP, BP_$0.46 per gram, net packed
Testosterone USP, BP_$0.48 per gram, net packed
Insofar as the appeal relates to other merchandise, it is hereby dismissed.
Judgment will be entered accordingly.